Criminal prosecution tried upon an indictment charging the defendants, and two others, with the murder of one Claude Coward.
Verdict: Guilty of murder in the second degree as to Donald Arnold; and guilty of manslaughter as to Henry Arnold.
Judgment: Imprisonment in the State's prison, 5 years for Donald Arnold and 2 years for Henry Arnold.
Defendants appeal, assigning errors.
On the hearing the trial narrowed itself largely to issues of fact, which the jury resolved in favor of the State and against the contentions of the defendants. A different verdict might have been returned, but it was not. *Page 825 
The record discloses no exceptive assignment of error upon which this Court, in the exercise of its appellate jurisdiction, could award the defendants a new trial. The verdict and judgment will be upheld.
No error.